In proceedings supplementary to execution, order of the Supreme Court, Kings county, directing appellant, a third party, to pay to the judgment creditor the sum of $450.92, on deposit with it to the credit of the judgment debtor, affirmed, without costs. While on a former appeal we held that the notice to the judgment debtor was insufficient even though thirty-three days elapsed between the mailing of the notice and the return day, in our opinion the notice in the instant application is sufficient to constitute due process of law within the meaning of section 794 of the Civil Practice Act. In the former application no order of the court was obtained at Special Term providing the manner in which the notice was to be served, the proof of the judgment debtor’s address in Italy was insufficient, and the notice did not specify the particular part of the Supreme Court where the application was returnable, and the notice was sent by ordinary mail. In the instant application, pursuant to the order of the court, the motion papers were sent by registered mail to Baronissi, Province of Naples, Italy, where the judgment debtor resides, on January 5, 1937. It appears they reached Naples on January 14, 1937. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.